DETAILED ACTION
This office action is in response to communication filed on March 25, 2021.

Response to Amendment
Amendments filed on March 25, 2021 have been entered.
Claims 1, 12, 15-20, 22 and 24-25 have been amended.
Claims 1-25 have been examined.

Terminal Disclaimer
The terminal disclaimer filed on March 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10773200 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks (p. 7), filed on 03/25/2021, with respect to the objections to claims 1, 12, 15-20, 22 and 24-25 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 7), filed on 03/25/2021, with respect to the nonstatutory double patenting rejection of claims 1-18 and 20-25 have been fully considered. In view of the filing and approval of the terminal disclaimer, the rejection has been withdrawn. 

Examiner’s Note
Claims 1-25 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., estimating a replacement status of an air filter in an HVAC system), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 20 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., estimating a replacement status of an air filter in an HVAC system), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-19 and 21-25, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. 
Johnson (US 20010045159 A1, IDS record) teaches: 
A computer-implemented method for estimating a replacement status of an air filter in a heating, ventilation, and air conditioning (HVAC) system ([0006]: a method for calculating the remaining filter life is executed by a microprocessor; examiner interprets filter is part of an HVAC system (see [0019])), the method executed by one or more processors of one or more computing devices (Fig. 1, item 15 – “electronic circuit”, [0025]: an electronic circuit includes the microprocessor used to estimate the remaining life of the filter), and comprising the steps of: 
determining a Total Runtime Value of a fan of the HVAC system ([0020]: use of fan motor is acquired based on fan motor speed); and
estimating the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value ([0031]: filter remaining life is determined based on predetermined values for total filter life relative to fan speed) and delivering a notification of the replacement status of the air filter to a user ([0006]: percentage of filter life remaining is displayed).

Simon (US 20060196953 A1, IDS record) teaches:
obtaining outdoor weather data for an outdoor environment related to the HVAC system, wherein the outdoor weather data includes at least outdoor temperature information indicative of temperature at the outdoor environment of a dwelling that Outdoor temperature is obtained by an outdoor temperature sensor (Fig. 1, item 26); examiner interprets the outdoor sensor not being part of the environment in which the heater/cooler exists (see Fig. 1, item 12, [0031])); and
estimating the replacement status of the air filter as a function of the Total Runtime Value and delivering a notification of the replacement status of the air filter to a user ([0043]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

Simon (US 20060186214 A1, IDS record) teaches:
obtaining outdoor weather data for an outdoor environment related to the HVAC system, wherein the outdoor weather data includes at least outdoor temperature information indicative of temperature at the outdoor environment of a dwelling that comprises the HVAC system ([0040]: Outdoor temperature is obtained by an outdoor temperature sensor (Fig. 1, item 26); examiner interprets the outdoor sensor not being part of the environment in which the heater/cooler exists (see Fig. 1, item 12, [0029])); and
estimating the replacement status of the air filter as a function of the Total Runtime Value and delivering a notification of the replacement status of the air filter to a user ([0041]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

He (US 20140190240 A1, IDS record) teaches:
a method for determining clogging and replacement of a filter is presented, with the method being implemented as a computer program product), and comprising the steps of: 
obtaining outdoor weather data for an outdoor environment related to the system (Fig. 3, item 310, [0030]: ambient parameter is obtained);
determining a value of a fan of system based at least in part upon the obtained outdoor weather data (Fig. 3, item 320, [0030]: ambient parameter is obtained and used to retrieve a corresponding threshold, which is compared to a fan speed; examiner submits that threshold corresponds to a value of a fan); and 
estimating the replacement status of the air filter (Fig. 3, items 340-350, [0030]: threshold is compared to a measured fan speed to determine clogging of a filter).

Kuramitsu (US 20140133097 A1) teaches:
A computer-implemented method (Fig. 13, [0095]) for estimating a replacement status of an air filter in a system, the method executed by one or more processors of one or more computing devices ([0033], [0036]: a method for determining clogging and replacement of a filter is presented, with the method being implemented using computer components), and comprising the steps of: 
obtaining outdoor weather data for an outdoor environment related to the system (Fig. 13, item St22, [0097]: ambient temperature is obtained);
ambient temperature is obtained and used to retrieve a corresponding threshold of a fan (number of revolutions Ro)); and 
estimating the replacement status of the air filter (Fig. 13, item St26, [0100]-[0102]: threshold is compared to a measured number of revolutions of the fan to determine clogging of a filter).

Kang (US 20060130497 A1, IDS record) teaches:
determining an air filter condition in an HVAC by changing a fan motor speed and monitoring the change of temperature in the environment (see Abstract).

Sherman (US 20150254958 A1) teaches:
the one or more computing devices comprises one or more cloud servers, and wherein delivering the notification of the replacement status of the air filter to the user comprises sending the notification to a mobile application resident on a mobile device of the user ([0063]: analysis for condition of a filter is performed by a cloud-based system (server, see [0067]), with information regarding the condition being transmitted to a mobile device through messages (see [0043])).

The closest prior art of record: Johnson (US 20010045159 A1, IDS record), Simon (US 20060196953 A1, IDS record), Simon (US 20060186214 A1, IDS record), He (US 20140190240 A1, IDS record), Kuramitsu (US 20140133097 A1), Kang (US 
“determining a Total Runtime Value of a fan of the HVAC system based at least in part upon the obtained outdoor weather data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 20.
Johnson (US 20010045159 A1, IDS record) teaches: 
A computer-implemented system for estimating a replacement status of an air filter in a heating, ventilation, and air conditioning (HVAC) system ([0006]: a method for calculating the remaining filter life is executed by a microprocessor; examiner interprets filter is part of an HVAC system (see [0019])), comprising: 
one or more processors of one or more computing devices (Fig. 1, item 15 – “electronic circuit”, [0025]: an electronic circuit includes the microprocessor used to estimate the remaining life of the filter) configured to: 
determine a Total Runtime Value of a fan of the HVAC system ([0020]: use of fan motor is acquired based on fan motor speed); and
estimate the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value ([0031]: filter remaining life is determined based on predetermined values for total filter life relative to fan speed) and deliver a notification of the replacement status of the air filter to a user ([0006]: percentage of filter life remaining is displayed).

Simon (US 20060196953 A1, IDS record) teaches:
obtain outdoor weather data for an outdoor environment related to the HVAC system, wherein the outdoor weather data includes at least outdoor temperature information indicative of temperature at the outdoor environment of a dwelling that comprises the HVAC system ([0042]: Outdoor temperature is obtained by an outdoor temperature sensor (Fig. 1, item 26); examiner interprets the outdoor sensor not being part of the environment in which the heater/cooler exists (see Fig. 1, item 12, [0031])); and
estimate the replacement status of the air filter as a function of the Total Runtime Value and deliver a notification of the replacement status of the air filter to a user ([0043]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

Simon (US 20060186214 A1, IDS record) teaches:
obtain outdoor weather data for an outdoor environment related to the HVAC system, wherein the outdoor weather data includes at least outdoor temperature information indicative of temperature at the outdoor environment of a dwelling that comprises the HVAC system ([0040]: Outdoor temperature is obtained by an outdoor temperature sensor (Fig. 1, item 26); examiner interprets the outdoor sensor not being part of the environment in which the heater/cooler exists (see Fig. 1, item 12, [0029])); and
estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

He (US 20140190240 A1, IDS record) teaches:
A computer-implemented system (Fig. 4, [0022]) for estimating a replacement status of an air filter in a system ([0034]: a system for determining clogging and replacement of a filter is presented, with the system being implemented using computer components and a computer program product), comprising: 
one or more processors of one or more computing devices (Fig. 4, item 430 – ‘controller’) configured to: 
obtain outdoor weather data for an outdoor environment related to the system (Fig. 3, item 310, [0030]: ambient parameter is obtained).
determine a value of a fan of system based at least in part upon the obtained outdoor weather data (Fig. 3, item 320, [0030]: ambient parameter is obtained and used to retrieve a corresponding threshold, which is compared to a fan speed; examiner submits that threshold corresponds to a value of a fan); and 
estimate the replacement status of the air filter as a function of a comparison of the value with a Baseline Value (Fig. 3, items 340-350, [0030]: threshold is compared to a measured fan speed to determine clogging of a filter).

Kuramitsu (US 20140133097 A1) teaches:
a system for determining clogging and replacement of a filter is presented, with the system being implemented using computer components) in a system, the method comprising: 
one or more processors of one or more computing devices (Fig. 2, item 1 – “control unit”) configured to: 
obtain outdoor weather data for an outdoor environment related to the system (Fig. 13, item St22, [0097]: ambient temperature is obtained).
determine a value of a fan of the system based at least in part upon the obtained outdoor weather data (Fig. 13, item St24, [0099]: ambient temperature is obtained and used to retrieve a corresponding threshold of a fan (number of revolutions Ro)); and 
estimate the replacement status of the air filter as a function of a comparison of the value with a Baseline Value (Fig. 13, item St26, [0100]-[0102]: threshold is compared to a measured number of revolutions of the fan to determine clogging of a filter).

Kang (US 20060130497 A1, IDS record) teaches:
determining an air filter condition in an HVAC by changing a fan motor speed and monitoring the change of temperature in the environment (see Abstract).

Sherman (US 20150254958 A1) teaches:
the one or more computing devices comprises one or more cloud servers, and wherein delivering the notification of the replacement status of the air filter to the user analysis for condition of a filter is performed by a cloud-based system (server, see [0067]), with information regarding the condition being transmitted to a mobile device through messages (see [0043])).

The closest prior art of record: Johnson (US 20010045159 A1, IDS record), Simon (US 20060196953 A1, IDS record), Simon (US 20060186214 A1, IDS record), He (US 20140190240 A1, IDS record), Kuramitsu (US 20140133097 A1), Kang (US 20060130497 A1, IDS record), and Sherman (US 20150254958 A1), taken individually or in combination, fail to teach or suggest:
“determine a Total Runtime Value of a fan of the HVAC system based at least in part upon the obtained outdoor weather data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-19 and 21-25.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.